ASSUMPSIT, for fees paid to fence-viewers and for services in building a fence. Facts agreed. November 26, 1863, John S. Sanborn conveyed one acre, parcel of his farm, to Thomas Eastman, by a deed containing a clause as follows: "The conditions of this deed are that the said Thomas Eastman, his heirs and assigns, shall build and forever keep in repair the line fence between said Thomas Eastman and the said John S. Sanborn on the land above described." The title to the farm has come to the plaintiff and that of the acre to the defendants, in each case through several mesne conveyances, in none of which is the condition mentioned or referred to. The defendants deny that they are bound by the condition.
Judgment for the plaintiff.
All concurred.